           Case 6:20-cv-01209-ADA Document 15 Filed 07/27/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


    HITEL TECHNOLOGIES LLC,

                   Plaintiff                                    Case No. 6:20-cv-01209-ADA


                   v.                                           JURY TRIAL DEMANDED


    THE MEN'S WEARHOUSE, LLC,

                   Defendants




                        [PROPOSED] AGREED SCHEDULING ORDER

         Pursuant to the Order Governing Proceedings, and pursuant to Rule 16, Federal

Rules of Civil Procedure, the Court ORDERS that the following schedule will govern

deadlines up to and including the trial of this matter:


       Deadline                                                        Item

      6/30/2021            Plaintiff serves preliminary1 infringement contentions in the form of a chart
                           setting forth where in the accused product(s) each element of the asserted
                           claim(s) are found. Plaintiff shall also identify the earliest priority date (i.e.
                           the earliest date of invention) for each asserted claim and produce: (1) all
                           documents evidencing conception and reduction to practice for each claimed
                           invention, and (2) a copy of the file history for each patent in suit.

       7/7/2021            Case Management Conference - deemed to occur on this date for scheduling
                           purposes.



1
  The parties may amend preliminary infringement contentions and preliminary invalidity contentions without leave
of court so long as counsel certifies that it undertook reasonable efforts to prepare its preliminary contentions and
the amendment is based on material identified after those preliminary contentions were served, and should do so
seasonably upon identifying any such material. Any amendment to add patent claims requires leave of court so that
the Court can address any scheduling issues.
           Case 6:20-cv-01209-ADA Document 15 Filed 07/27/21 Page 2 of 4




      7/21/2021            The Parties shall submit an agreed Scheduling Order. If the parties cannot
                           agree, the parties shall submit a separate Joint Motion for entry of each Order
                           briefly setting forth their respective positions on items where they cannot
                           agree. Absent agreement of the parties, the Plaintiff shall be responsible for
                           the timely submission of this and other Joint filings.

      8/25/2021            Defendant serves preliminary invalidity contentions in the form of (1) a chart
                           setting forth where in the prior art references each element of the asserted
                           claim(s) are found, (2) an identification of any limitations the Defendant
                           contends are indefinite or lack written description under section 112, and (3)
                           an identification of any claims the Defendant contends are directed to
                           ineligible subject matter under section 101. Defendant shall also produce (1)
                           all prior art referenced in the invalidity contentions, and (2) technical
                           documents, including software where applicable, sufficient to show the
                           operation of the accused product(s).

       9/8/2021            Parties exchange claim terms for construction.
      9/22/2021            Parties exchange proposed claim constructions.
      9/29/2021            Parties disclose extrinsic evidence. The parties shall disclose any extrinsic
                           evidence, including the identity of any expert witness they may rely upon
                           with respect to claim construction or indefiniteness. With respect to any
                           expert identified, the parties shall identify the scope of the topics for the
                           witness’s expected testimony.2 With respect to items of extrinsic evidence,
                           the parties shall identify each such item by production number or produce a
                           copy of any such item if not previously produced.
      10/6/2021            Deadline to meet and confer to narrow terms in dispute and exchange revised
                           list of terms/constructions.
      10/13/2021           Defendant files Opening claim construction brief, including any arguments
                           that any claim terms are not indefinite.
      11/3/2021            Plaintiff files Responsive claim construction brief.
      11/17/2021           Defendant files Reply claim construction brief.
      12/1/2021            Plaintiff files Sur-Reply claim construction brief.
      12/6/2021            Parties submit Joint Claim Construction Statement.
                           See General Issues Note #9 regarding providing copies of the briefing to the
                           Court and the technical adviser (if appointed).




2
 Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied upon by the other
party.

SCHEDULING ORDER                                                                                                     2
            Case 6:20-cv-01209-ADA Document 15 Filed 07/27/21 Page 3 of 4




       12/8/2021            Parties submit optional technical tutorials to the Court and technical adviser
                            (if appointed).3
      12/15/2021            Markman Hearing at 9:00 a.m. This date is a placeholder and the Court may
                            adjust this date as the Markman hearing approaches.

       1/4/2021             Fact Discovery opens; deadline to serve Initial Disclosures per Rule 26(a).
       1/14/2022            Deadline to add parties.
       2/28/2022            Deadline to serve Final Infringement and Invalidity Contentions. After this
                            date, leave of Court is required for any amendment to Infringement or
                            Invalidity contentions. This deadline does not relieve the Parties of their
                            obligation to seasonably amend if new information is identified after initial
                            contentions.

       4/25/2022            Deadline to amend pleadings. A motion is not required unless the amendment
                            adds patents or patent claims. (Note: This includes amendments in response
                            to a 12(c) motion.)
       7/5/2022             Deadline for the first of two meet and confers to discuss significantly
                            narrowing the number of claims asserted and prior art references at issue.
                            Unless the parties agree to the narrowing, they are ordered to contact the
                            Court’s Law Clerk to arrange a teleconference with the Court to resolve the
                            disputed issues.

       8/1/2022             Close of Fact Discovery
       8/8/2022             Opening Expert Reports
       9/8/2022             Rebuttal Expert Reports
       9/26/2022            Close of Expert Discovery
       10/3/2022            Deadline for the second of two meet and confer to discuss narrowing the
                            number of claims asserted and prior art references at issue to triable limits.
                            To the extent it helps the parties determine these limits, the parties are
                            encouraged to contact the Court’s Law Clerk for an estimate of the amount of
                            trial time anticipated per side. The parties shall file a Joint Report within 5
                            business days regarding the results of the meet and confer.

      10/10/2022            Dispositive motion deadline and Daubert motion deadline.
                            See General Issues Note #8 regarding providing copies of the briefing to the
                            Court and the technical adviser (if appointed).
      10/24/2022            Serve Pretrial Disclosures (jury instructions, exhibits lists, witness lists,
                            discovery and deposition designations).


3
 The parties should contact the law clerk to request a Box link so that the party can directly upload the file to the
Court’s Box account.

SCHEDULING ORDER                                                                                                        3
        Case 6:20-cv-01209-ADA Document 15 Filed 07/27/21 Page 4 of 4




     11/7/2022      Serve objections to pretrial disclosures/rebuttal disclosures.
    11/14/2022      Serve objections to rebuttal disclosures and File Motions in-limine.
    11/21/2022      File Joint Pretrial Order and Pretrial Submissions (jury instructions, exhibits
                    lists, witness lists, discovery and deposition designations); file oppositions to
                    motions in limine.

    11/28/2022      File Notice of Request for Daily Transcript or Real Time Reporting. If a daily
                    transcript or real time reporting of court proceedings is requested for trial, the
                    party or parties making said request shall file a notice with the Court and e-
                    mail the Court Reporter, Kristie Davis at kmdaviscsr@yahoo.com

                    Deadline to meet and confer regarding remaining objections and disputes on
                    motions in limine.

       TBD          File joint notice identifying remaining objections to pretrial disclosures and
                    disputes on motions in limine.
       TBD          Final Pretrial Conference. The Court expects to set this date at the conclusion
                    of the Markman Hearing.
       TBD          Jury Selection/Trial. The Court expects to set this date at the conclusion of
                    the Markman Hearing.



 SIGNED this 27th day of July, 2021.



                                                   ALAN D ALBRIGHT
                                                   UNITED STATES DISTRICT JUDGE




SCHEDULING ORDER                                                                                 4
